Exhibit 10.01

 



Shire plc [shire.jpg]  5 Riverwalk Citywest Business Campus Dublin 24 Ireland
www.shire.com

 

 



 

PRIVATE AND CONFIDENTIAL

 

European Loans Agency
Barclays Bank PLC
5 The North Colonnade
Canary Wharf
London E14 4BB

For the attention of: Simon Deaves

 

4 November 2015

 

CONSENT REQUEST

 

US$2,100,000,000 multicurrency revolving and swingline facilities agreement
dated

12 December 2014

 

1.Introduction

 

1.1We refer to the US$2,100,000,000 multicurrency revolving and swingline
facilities agreement dated 12 December 2014 between, among others, Shire plc
(the “Company”) as an Original Borrower and an Original Guarantor and Barclays
Bank PLC as Facility Agent (the “Facilities Agreement”).

 

1.2Save as otherwise defined in this letter, terms and expressions defined in
the Facilities Agreement shall have the same meaning when used in this letter.

 

1.3We are writing to you in your capacity as Facility Agent pursuant to and in
accordance with Clause 42.1 (Required consents) of the Facilities Agreement to
request that the Majority Lenders agree to the amendments described in paragraph
2 of this letter, any such amendment to become effective upon the Facility Agent
giving the Company a signed notice in the form set out in Schedule 3 (Form of
Request Approval Notice) (a “Request Approval Notice”) and the Obligors
accepting such Request Approval Notice by signing, dating, and returning a copy
thereof to the Facility Agent.

 

2.Requests

 

2.1Acquisition Spike

 

We hereby request that paragraph (A) of Clause 27.2 (Financial condition) of the
Facilities Agreement be amended to reflect the changes shown in the redline set
out in Schedule 1 (Financial condition) (the “First Requested Amendment”).

 

2.2Clean-up Period

 

We hereby request that Clause 30.13 (Clean-up Period) of the Facilities
Agreement be amended to reflect the changes shown in the redline set out in
Schedule 2 (Clean-up Period) (the “Second Requested Amendment”).

 



2

These amendments are requested in order to align the wording of these clauses
with the wording in the equivalent clauses in Shire’s US$5,600,000,000 term loan
facilities.

 

3.Timing of consents

 

3.1A response is requested by 5:00 pm on 20 November 2015 (the “Request
Deadline”).

 

3.2If, by the Request Deadline, the Majority Lenders have provided their consent
to the First Requested Amendment, the Second Requested Amendment, or both, the
Facility Agent shall deliver to the Company a Request Approval Notice.

 

3.3If, by the Request Deadline, the Facility Agent has not given the Company a
Request Approval Notice, the Company reserves the right to extend the Request
Deadline or, after the expiry of the Request Deadline (whether or not extended),
to re-open this consent request (and, if necessary or desirable, amend the
content of this consent request) and set a new deadline.

 

4.Miscellaneous

 

By providing a Request Approval Notice, you agree in your capacity as Facility
Agent that this letter is a Finance Document for the purposes of the Facilities
Agreement.

 

5.Governing Law and Enforcement

 

The provisions of clause 46 (Governing law) and clause 47 (Enforcement) of the
Facilities Agreement are incorporated into this letter as though they were set
out in full, except that references to the Facilities Agreement are to be
construed as references to this letter.

 

 

 

 

Yours faithfully

 

/s/ Jeff Poulton

for and on behalf of
Shire plc



 



3

SCHEDULE 1

 

FINANCIAL CONDITION

 

(A)the ratio of Net Debt to EBITDA of the Group in respect of the most recently
ended Relevant Period (the "Leverage Ratio") shall not at any time exceed 3.5:1,
except that, following an acquisition by the Group (other than an In-licensing
Acquisition (as defined below)) for a consideration which includes a cash
element of at least US$ 250,000,000, the Parent Company may elect to increase
the Leverage Ratio to 4.0:1 for:

 

(i)in respect of the Relevant Period in which the acquisition was completed and
the immediately following Relevant Period (except in the case of an In-licensing
Acquisition (as defined below)). , to increase the maximum allowable Leverage
Ratio to 5.5:1;

 

(ii)in respect of the first Relevant Period immediately following the Relevant
Period referred to in paragraph (i) above, to increase the maximum allowable
Leverage Ratio to 5.0:1; and

 

(iii)in respect of the second Relevant Period immediately following the Relevant
Period referred to in paragraph (i) above, to increase the maximum allowable
Leverage Ratio to 4.5:1.

 

The election must be made by no later than the date on which the Compliance
Certificate for the first Relevant Period to which that election relates is
delivered pursuant to Clause 26.2 (Compliance Certificate) (or the date on which
such Compliance Certificate was due to have been delivered if earlier). For the
avoidance of doubt, an “acquisition” includes an in-licensing agreement under
which the Group acquires certain rights to products and projects (an
"In-licensing Acquisition") which would require the Group to pay licence fees,
milestone payments or other similar fees or payments ("In-licensing Fees and
Payments"). Notwithstanding the above, where the acquisition is an In-licensing
Acquisition the Parent Company may elect to increase the maximum allowable
Leverage Ratio to 4.0:1as set out above where the aggregate In-licensing Fees
and Payments in respect of that In-licensing Acquisition totals at least US$
250,000,000 in any one Relevant Period. The increase in the maximum allowable
Leverage Ratio shall apply to the Relevant Period in which such In-licensing
Fees and Payments were paid and the immediately followingsubsequent Relevant
PeriodPeriods as set out above and the election must be made by no later than
the date on which the Compliance Certificate for the first Relevant Period to
which that election relates is delivered pursuant to Clause 26.2 (Compliance
Certificate) (or the date on which such Compliance Certificate was due to have
been delivered if earlier). Only one election under this paragraph (A) may be
made; and

 



4

SCHEDULE 2

 

CLEAN-UP PERIOD

 

Notwithstanding any other provision of this Agreement, if, during any period
(each, a "Clean-up Period") of threesix months from (and including) the date on
which a member of the Group becomes the owner of record of the shares or other
assets which are the subject of any acquisition after the date of this
Agreement, any event or circumstance arises or becomes apparent which would
otherwise constitute a Default or an Event of Default (other than under Clause
30.1 (Non-payment)) (a "Clean-up Default"), that Clean-up Default will not,
during the relevant Clean-up Period:

 

(i)constitute a Default or an Event of Default (or any other actual or potential
breach of any term of this Agreement);

 

(ii)operate to prevent any Utilisation or the making of any Loan; or

 

(iii)allow any Finance Party to accelerate or take any other action contemplated
by Clause 30.14 (Acceleration) or to take any enforcement action,

 

provided that the Clean-up Default:

 

(a)is capable of remedy within the Clean-up Period and reasonable steps are
taken to remedy it;

 

(b)relates to the target company or target undertaking of that acquisition or
the Subsidiaries of such target company or target undertaking; and (it being
understood that, for these purposes, any Clean-up Default which arises under
Clause 30.5 (Cross default) in connection with any Financial Indebtedness of
such target company or target undertaking or the Subsidiaries of such target
company or target undertaking shall be deemed to relate to such entities); and

 

(c) is not reasonably likely to have a Material Adverse Effect.

 



5

SCHEDULE 3

 

FORM OF REQUEST APPROVAL NOTICE




 

PRIVATE AND CONFIDENTIAL

 

Shire plc (the “Company”)
5 Riverwalk
Citywest Business Campus
Dublin 24
Ireland

 

For the attention of: Thomas Greene

 

____November 2015

 

SHIRE PLC - CONSENT REQUEST APPROVAL NOTICE

 

1.We refer to:

 

(A)the US$2,100,000,000 multicurrency revolving and swingline facilities
agreement dated 12 December 2014 between, among others, the Company as an
Original Borrower and an Original Guarantor and Barclays Bank PLC as Facility
Agent (the “Facilities Agreement”); and

 

(B)your letter to us dated 4 November 2015 in which you requested that the
Majority Lenders agree to amendments of certain provisions of the Facilities
Agreement (the “Consent Request”).

 

2.Unless otherwise defined, terms and expressions defined in the Facilities
Agreement or in the Consent Request shall have the same meaning when used in
this letter.

 

3.We confirm that we have received the consent of the Majority Lenders to the
First Requested Amendment and the Second Requested Amendment (the “Approved
Amendments”) and consequently that the Approved Amendments shall, provided that
you and the other Obligors sign, date and return to us a copy of this letter in
accordance with paragraph 1.3 of the Consent Request, become effective
immediately and automatically, and from that date the Facilities Agreement and
the Consent Request shall be read and construed as one document to the extent of
the Approved Amendments.

 

4.Please confirm your agreement to the terms of this letter by signing, dating
and returning a copy thereof.

 

5.This letter may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this letter.

 

6.This letter is a Finance Document.

 

7.The provisions of clause 46 (Governing law) and clause 47 (Enforcement) of the
Facilities Agreement are incorporated into this letter as though they were set
out in full, except that references to the Facilities Agreement are to be
construed as references to this letter.

 

 

Yours faithfully

 



  

for and on behalf of
Barclays Bank PLC
as Facility Agent, for itself and on behalf of each of the Finance Parties

 



6

SHIRE PLC CONSENT REQUEST APPROVAL NOTICE SIGNATURE PAGE

 

 

Acknowledged and agreed

 

 

 



  

for and on behalf of
Shire plc

 

 

 



  

for and on behalf of
Shire Global Finance

 

 

 



  

for and on behalf of
Shire Biopharmaceuticals Holdings

 

 

 



  

for and on behalf of
Shire Holdings Europe No. 2 S.à r.l.

 

 

 



  

for and on behalf of
Shire Holdings Luxembourg S.à r.l.

 

 

 



  

for and on behalf of
Shire Pharmaceutical Holdings Ireland Limited

 

Date:

 





 

 

